Citation Nr: 1207203	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-13 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to February 7, 2011.

2.  Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss from February 7, 2011.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities.   

4.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  His military records reflect service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a noncompensable evaluation for bilateral hearing loss, effective March 18, 2005 (i.e., the date on which his original claim for VA compensation for hearing loss was received), and denied his claims for service connection for bilateral peripheral neuropathy of his upper and lower extremities.  Consideration must be given regarding whether the case warrants the assignment of separate ratings for his service-connected hearing loss for separate periods of time, from March 18, 2005, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In January 2011, the Board remanded the appeal to the RO for further evidentiary development, including to schedule the Veteran for medical examinations pertinent to his claims and to obtain nexus opinions.  Following this development, the Veteran's hearing loss claim was readjudicated in a September 2011 rating decision and he was awarded a 40 percent evaluation for bilateral hearing loss, effective February 7, 2011.  As the 40 percent evaluation does not represent the maximum benefit allowable by the pertinent rating schedule, the appeal remains in controversy.  See AB, Appellant, v. Brown, 6 Vet. App. 35 (1993).  (With respect to the claims for service connection for bilateral peripheral neuropathy of his upper and lower extremities, the claims file indicates that the RO, as agency of original jurisdiction, failed to readjudicate these matters following the evidentiary 

development requested on remand.  However, as will be discussed below, as the Board is granting the full benefit sought with respect to these claims, there is no prejudice to the Veteran.)


FINDINGS OF FACT

1.  The objective audiological evidence demonstrates that for the period from March 18, 2005 to February 6, 2011, the Veteran's bilateral hearing loss was manifested by no greater than Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.

2.  The objective audiological evidence demonstrates that for the period from February 7, 2011, to the present, the Veteran's bilateral hearing loss was manifested by no greater than Level VI hearing acuity in the right ear and Level VIII hearing acuity in the left ear.

3.  A diagnosis of bilateral peripheral neuropathy of the upper extremities is clinically established.

4.  Bilateral peripheral neuropathy of the upper extremities is directly related to the Veteran's military service and is otherwise aggravated by his service-connected diabetes mellitus. 

5.  A diagnosis of bilateral peripheral neuropathy of the lower extremities is clinically established.

6.  Bilateral peripheral neuropathy of the lower extremities is directly related to the Veteran's military service and is otherwise aggravated by his service-connected diabetes mellitus. 



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss were not met at any time during the appellate period from March 18, 2005 to February 6, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). 

2.  The criteria for an initial evaluation above 40 percent for bilateral hearing loss were not met at any time during the appellate period from February 7, 2011 to the present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). 

3.  Bilateral peripheral neuropathy of the upper extremities was incurred in active service or is otherwise proximately due to, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6)(iii), 3.310(a), (b) (2011).      

4.  Bilateral peripheral neuropathy of the lower extremities was incurred in active service or is otherwise proximately due to, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6)(iii), 3.310(a), (b) (2011).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to February 7, 2011, and an evaluation in excess of 40 percent from February 7, 2011.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his or her possession that pertains to the claim was removed from the regulation.  

The claim for a higher initial evaluation for the service-connected bilateral hearing loss flows downstream from an August 2005 rating decision, which initially established service connection for the Veteran's hearing loss, effective from March 18, 2005, based on the date of the Veteran's claim of entitlement to VA compensation for this disability.  See 38 C.F.R. § 3.400 (2011).  Ultimately, an initial noncompensable rating was assigned, effective from March 18, 2005.  He was later awarded a rating increase for bilateral hearing loss to 40 percent, effective February 7, 2011.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, any defects in the current appeal of the rating for hearing loss with regard to the statutorily prescribed VCAA notice requirements are deemed to be non-prejudicial to the Veteran's claim.

In addition, the duty to assist the Veteran has been satisfied in this case.  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (West 2002) (setting forth the VA Secretary's various duties to claimant).

As the current appeal stems from March 18, 2005, when the Veteran filed his initial claim for service connection for bilateral hearing loss, the most relevant time period to the adjudication of the claim encompasses the period from this date to the present, and assignment of a staged rating during this period may be appropriate based on the evidence and facts found.  See 38 C.F.R. § 3.400(o)(2) (2011); Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, the Board observes that clinical records from VA and VA-authorized medical service providers, which pertain to the Veteran's bilateral hearing loss for the period spanning 2005 - 2011 have been obtained and associated with the claims file.  The RO provided the Veteran with a new audiological examination in February 2011 that addressed the occupational impact of his hearing loss, pursuant to the January 2011 Board remand; thus, the Board finds that the RO has substantially complied with its remand instructions in this regard and no further remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As expressly stated in a signed statement dated in September 2011 following receipt of the most recent supplemental statement of the case, the Veteran has not otherwise indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal.  The Veteran was afforded VA examinations specifically addressing the degree of impairment produced by his hearing loss in June 2005, March 2008, and February 2011.  The Board has reviewed these examination reports and takes note that the Veteran's relevant clinical history was considered by the examiner who performed the February 2011 examination, who then provided adequate discussion of her clinical observations and a rationale to support her findings and conclusions.  Additionally, the February 2011 audiological report includes sufficient discussion and clinical findings for the Board to determine the impact of the Veteran's hearing loss on his occupational functioning, in compliance with the Court's holding in the case of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the February 2011 VA audiological examination, having reviewed the findings of the prior audiological examinations of record and the pertinent clinical reports, is itself adequate for rating purposes as well as collectively rendering the prior examinations adequate for rating purposes for the initial rating claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation (see 38 C.F.R. § 4.1), where an award of service connection has already been established and only an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Nothing in the Veteran's claims file shows that he has the requisite knowledge, skill, experience, training, or education in medicine or audiology to render a clinical opinion that would be accorded any probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his contentions alone regarding the perceived severity of his hearing loss cannot constitute competent medical evidence for purposes of objectively rating his level of impairment.  38 C.F.R. § 3.159(a)(1) (2011).  The Board notes in this regard that the determination of the level of hearing loss for rating purposes is through audiometric testing using instrumentation that a layperson cannot approximate through his or her sensory perception.
 
The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2011).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The tests are conducted without the use of hearing aids.  See 38 C.F.R. § 4.85 (2011).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2011).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b) (2011).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e) (2010).

If puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2011).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2011).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2011).

The Board notes that for the period commencing in 2005, outpatient audiology treatment records dated from 2005 to 2011 show, in pertinent part, that the Veteran received routine clinical evaluation of his ears and inspection and maintenance of his VA-issued electronic hearing aids.  

On VA audiological evaluation in August 2004, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
70
70
70
LEFT

40
85
90
90

Pure tone averages were 61.25 decibels for his right ear and 76.25 decibels for his left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  These audiological findings correspond to a Level III hearing in the right ear and Level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI and VIA (2011).  Under Table VII, a designation of Level III hearing in the right ear and Level III hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  As the Veteran's hearing thresholds are not all 55 decibels or more in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in either ear, he does not meet the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  Neither ear demonstrates the required pure tone thresholds for application of 38 C.F.R. § 4.86(b).  The audiological diagnosis was bilateral sensorineural hearing loss.

Audiological assessments conducted by in September 2006, October 2006, December 2006, and December 2007 show that the Veteran had bilateral sensorineural hearing loss with word recognition scores no lower than 80 percent for the right ear and no lower than 72 percent for the left ear.  Side notes indicate that the Veteran's hearing acuity had actually improved as compared to a prior examination in March 2004.  However, the reports do not include audiogram scores and their reference to an examination conducted in March 2004 is outside the time period relevant to the present appeal. 

VA audiological evaluation in March 2008 shows that the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

45
75
65
75
LEFT

45
85
85
85

Pure tone averages were 65 decibels for his right ear and 75 decibels for his left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  These audiological findings correspond to a Level II hearing in the right ear and Level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of Level II hearing in the right ear and Level II hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As the Veteran's hearing thresholds are not all 55 decibels or more in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in either ear, he does not meet the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  Neither ear demonstrates the required pure tone thresholds for application of 38 C.F.R. § 4.86(b).  The audiological diagnosis was bilateral sensorineural hearing loss.  

VA audiological evaluation in February 7, 2011 shows that the Veteran's pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
50
75
75
70
LEFT
60
85
90
100

Pure tone averages were 67.5 decibels for his right ear and 83.75 decibels for his left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 56 percent in the left ear.  These audiological findings correspond to a Level VI hearing in the right ear and Level VIII hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of Level VI hearing in the right ear and Level VIII hearing in the left ear yields a 40 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As the Veteran's hearing thresholds are not all 55 decibels or more in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in the right ear, he does not meet the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  Although he has met the aforementioned criteria for the left ear, applying Table VIA would not result in a different score above VIII for his left ear.  Neither ear demonstrates the required pure tone thresholds for application of 38 C.F.R. § 4.86(b).  The audiological diagnosis was bilateral sensorineural hearing loss.

In the February 2011 examination report, the reviewing audiologist presented the following commentary and opinion:

[The Veteran is not employed, but his bilateral hearing loss would produce the resulting work problems:  He would need to be] [a]ssigned different duties; Without properly fit amplification, the [V]eteran will have difficulty hearing and understanding speech in most situations, but particularly in the presence of background noise.  This may [necessitate] a change in job assignments.  

With properly fit amplifications, the [V]eteran will have some improved hearing and understanding in most situations and will have less of an effect on his job assignments.  

DISABILITY'S IMPACT ON OCCUPATIONAL ACTIVITIES: Hearing difficulty.

ARE THERE EFFECTS ON USUAL DAILY ACTIVITIES?  No. 

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss and the inconvenience of having to use hearing aids.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results obtained on VA-authorized clinical examinations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board finds that the clinical evidence does not demonstrate bilateral hearing loss to level of impairment to a compensable degree on strict application of the rating schedule for the period from March 18, 2005 to February 6, 2011.  The Board further finds that the clinical evidence does not demonstrate bilateral hearing loss to a level of impairment greater than 40 percent on strict application of the rating schedule for the period from February 7, 2011, onwards.

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's bilateral hearing loss is clinically demonstrated to be significantly severe, thus warranting the 40 percent evaluation assigned as of February 7, 2011.  The examiner's opinion indicates that it would cause some impairment in occupational functioning due to his difficulty hearing spoken conversations and thus may require him to be reassigned to different tasks that do not require good hearing.  While it is conceded that a hearing loss disability can impose a degree of interference with one's occupational functioning, there is no objective evidence in the present case that demonstrates that the Veteran's hearing loss has actually resulted in a marked level of interference with his capacity for employment.  In this regard, the Board notes an August 2004 VA psychiatric treatment note that reflects that the Veteran was employed in his own business and enjoyed normal health until 2001, when he contracted Legionnaires' disease and had to stop working.  He has since lost his business and now suffers from memory impairment and major depressive disorder.  In view of the foregoing history and the presence of other, significantly disabling disabilities, the Board cannot concede that the Veteran's hearing loss alone causes marked interference with his capacity for employment that takes it outside the scope of the rating schedule.  The level of impairment objectively demonstrated is contemplated by the rating criteria for a noncompensable evaluation prior to February 7, 2011, and a 40 percent evaluation from February 7, 2011.  The Board thus finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) (2011).  That is, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran's bilateral hearing loss disability is not adequately addressed by the regular rating schedule.  Although the Veteran may have difficulty hearing telephone and spoken conversations because of his impaired hearing, the evidence does not reflect that his service-connected hearing loss affects his daily life in a markedly unusual or exceptional way.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  His claim for an initial compensable evaluation prior to February 7, 2011, and an evaluation in excess of 40 percent as of February 7, 2011, for bilateral hearing loss is therefore denied.

(b.)  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities and lower extremities.

As will be further discussed below, the Veteran's claims of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities and lower extremities are being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) with regard to these issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning these particular matters on appeal.  

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Certain chronic diseases, including an organic disease of the nervous system (to include peripheral neuropathy), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of neurological symptoms in service will permit service connection for peripheral neuropathy of the upper extremities and lower extremities, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In this regard, the Veteran is service connected for Type II diabetes mellitus.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  As relevant, the Veteran's military records establish that he served in the Republic of Vietnam and thusly his exposure to Agent Orange is conceded.  38 C.F.R. §  3.307(a)(6)(iii) (2011).  His service records also show that he was awarded the Parachutist Badge for having undergone the rigorous special training to qualify himself as a paratrooper.

The Veteran's service treatment records show no objective evidence of clinical onset of peripheral neuropathy of either the upper or lower extremities during active duty, or within the one-year presumptive period for organic diseases of the nervous system following his separation from service in February 1970.  

Although the Veteran's post-service medical records show that he presented with subjective complaints of neuropathic symptoms affecting his upper and lower extremities from the time he first filed his claim for VA compensation for this disability in March 2005, the medical records reflect that EMG testing and neurological examination in September 2006 revealed no clinical findings indicative of peripheral neuropathy affecting either the upper or lower extremities.  

However, on VA examination conducted in October 2011, an affirmative diagnosis of bilateral peripheral neuropathy of the upper and lower extremities was established following clinical evaluation and assessment of the Veteran.  As such, the Board finds that the requirement of the existence of a current disability is satisfied, as the Veteran has objectively demonstrated the claimed disability during the pendency of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The October 2011 VA examination diagnosed the Veteran with bilateral peripheral neuropathy of his upper and lower extremities.  Based on her review of the 

Veteran's pertinent clinical history contained in his claims file, the examiner presented a positive nexus opinion linking the diagnoses to the Veteran's military service and his service-connected diabetes mellitus.  Specifically, the examiner opined:

The [bilateral peripheral neuropathy of his upper and lower extremities] is at least as likely as not (50 percent or greater probability) incurred in or caused by [service].

The examiner's rationale for her positive opinion was:

[The Veteran's] peripheral neuropathy began due to being a paratrooper [sic] in the Army, making 52 jumps and being exposed to Agent Orange in Vietnam as well as being aggrivated [sic] by Diabetes Mellitus since 2006.

The Board finds the above opinion and rationale, when considered with the entirety of the evidence, to be highly probative in establishing a nexus between the Veteran's military service with his clinically diagnosed bilateral peripheral neuropathy of his upper and lower extremities.  As such, resolving any doubt in the Veteran's favor, the Board concludes that service connection for bilateral peripheral neuropathy of his upper and lower extremities is warranted.  The appeal in this regard is therefore granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable evaluation for bilateral hearing loss prior to February 7, 2011 is denied.

An initial evaluation in excess of 40 percent for bilateral hearing loss from February 7, 2011 is denied.

Service connection for bilateral peripheral neuropathy of the upper extremities is granted.   

Service connection for bilateral peripheral neuropathy of the lower extremities is granted.   



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


